DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 6/1/2021 have been considered. Claims 1 and 12 have been amended. Claims 4 and 11 have been cancelled. Claims 1-3, 5-10, and 12 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every 112b rejection and prior art rejection set forth in the Non-Final Office Action filed 6/15/2021. Claims 1-3, 5-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in Claims 1 and 12 along with the amended language was not found in the prior art of record. In particular, the limitation that “a phiralityof notches, each notch being positioned in a respective opposing side rail; and a pair of pins, each pin being coupled to a respective opposing edge of the second plate, each pin being spring loaded such that each pin is biased to an extended configuration such that each pin extends from the second plate into a respective notch such that the second plate is fixedly positioned wherein each pin is configured for extracting from the respective notch enabling a user for selectively pivoting the second plate relative to the first plate for selectively lowering and raising the section of the mattress positioned on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673